Filed 11/5/13 P. v. Vanheuver CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B248971
                                                                            (Super. Ct. No. F473603)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

MICHAEL BRET VANHEUVER,

     Defendant and Appellant.



                   Michael Bret Vanheuver killed his mother, Lisa Vanheuver, by
strangulation. He then called the police. Officers arrived at the house, took him in to
custody and he confessed almost immediately. Vanheuver also confessed to his aunt
when she visited him in jail. He pled no contest to second degree murder (Pen. Code,
§ 187), was sentenced to state prison for a term of 15 years to life and now appeals.
                   We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues. On August 30,
2103, we advised appellant that he had 30 days in which to personally submit any
contentions that he wished to raise on appeal. We have received no supplemental brief
from appellant.
                   We have conducted an independent review of the record and are satisfied
appellant's attorney has fully complied with his responsibilities and that no arguable
issues exist. (People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelley (2006) 40
Cla.4th 106, 126.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                                      YEGAN, J.


We concur:



             GILBERT, P.J.



             PERREN, J.
                                  John A. Trice, Judge
                       Superior Court County of San Luis Obispo
                           ______________________________




             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Defendant and Appellant.